Exhibit 10.3

EMPLOYEE MATTERS AGREEMENT

by and between

THE PENNANT GROUP, INC.

and

THE ENSIGN GROUP, INC.

Dated as of October 1, 2019



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is made and entered into as
of October 1, 2019, by and between The Pennant Group, Inc., a Delaware
corporation (“SpinCo”), and The Ensign Group, Inc., a Delaware corporation
(“RemainCo” and with SpinCo each, individually, a “Party”, and, collectively,
the “Parties”). Capitalized terms used in this Agreement, but not defined, shall
have the meanings ascribed to them in the Master Separation Agreement, dated as
of October 1, 2019, by and between SpinCo and RemainCo (as amended from time to
time, the “Distribution Agreement”).

RECITALS

WHEREAS, pursuant to the Distribution Agreement, RemainCo shall be separated
into two separate, publicly-traded companies, one for each of (i) the RemainCo
Business, which shall be owned and conducted, directly or indirectly, by
RemainCo, and (ii) the SpinCo Business, which shall be owned and conducted,
directly or indirectly, by SpinCo; and

WHEREAS, each of RemainCo and SpinCo has determined that it is necessary and
desirable to enter into this Agreement in order to allocate, assign or transfer,
as applicable, to the appropriate Party, assets, responsibilities, liabilities
and obligations with respect to employee compensation, benefits, labor and
certain other employment matters associated with personnel of the SpinCo
Business and the RemainCo Business, pursuant to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements,
provisions and covenants contained in this Agreement, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SpinCo and RemainCo hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions: As used in this Agreement, the following terms shall
have the meanings indicated below:

(a) “COBRA” shall mean Code Section 4980B and ERISA Sections 601 through 608 or
similar state law.

(b) “Code Section 409A” shall mean Section 409A of the Code and the regulations
and guidance promulgated thereunder.

(c) “Cornerstone Equity and Incentive Plan” shall mean The Cornerstone
Healthcare, Inc. 2016 Omnibus Incentive Plan, as amended from time to time.

(d) “Cornerstone Options” shall mean a vested or unvested stock option right
issued under the Cornerstone Equity and Incentive Plan, which is outstanding
immediately prior to the Effective Time.



--------------------------------------------------------------------------------

(e) “Cornerstone Restricted Stock” shall mean a vested or unvested share of
restricted stock issued pursuant to the applicable award agreement issued under
the Cornerstone Equity and Incentive Plan, which is outstanding immediately
prior to the Effective Time.

(f) “Employee” shall mean any individual who is an employee of RemainCo or any
of its Subsidiaries (including, for the avoidance of doubt, SpinCo and its
Subsidiaries) immediately before the Effective Time, including active employees
and employees on vacation and approved leave of absence (including maternity,
paternity, family, sick, short-term or long-term disability leave, qualified
military service under the Uniformed Services Employment and Reemployment Rights
Act of 1994, leave under the Family Medical Leave Act and other approved
leaves).

(g) “Employment Claim” shall mean any actual or threatened action, lawsuit,
charge, complaint, audit, inquiry, investigation, grievance, arbitration, claim
(including ERISA claims), or federal, state, or local judicial or administrative
proceeding of whatever kind involving a demand by, on behalf of or relating to
an Employee, Former Employee, or current or former independent contractor, or by
or relating to any federal, state, or local Government Entity alleging Liability
against a Party or against a Party’s pension, welfare or other benefit plan, or
such plan’s administrator, trustee or fiduciary.

(h) “Equity Awards” means awards issued under the RemainCo Equity and Incentive
Plans and Cornerstone Equity and Incentive Plan.

(i) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor legislation.

(j) “Former Employee” shall mean any individual who was employed by RemainCo or
any of its Subsidiaries (including, for the avoidance of doubt, SpinCo and its
Subsidiaries) at any time prior to the Effective Time but who is not an Employee
hereunder.

(k) “IRS” shall mean the Internal Revenue Service.

(l) “Plan” shall mean any plan, policy, arrangement, contract or agreement
providing compensation or benefits for any group of Employees or individual
Employee, or the dependents or beneficiaries of any such Employee(s), whether
formal or informal or written or unwritten, and including, without limitation,
any means, whether or not legally required, pursuant to which any benefit is
provided by an employer to any Employee or the beneficiaries of any such
Employee. The term “Plan” as used in this Agreement does not include any
contract, agreement or understanding relating to settlement of actual or
potential employment claims.

(m) “Pre-Spin RemainCo Stock Price” shall mean the closing share price of
RemainCo Common Stock on the NASDAQ Global Select Market on the last trading day
immediately preceding the Effective Time.

(n) “RemainCo 401(k) Plans” shall have the meaning set forth in Section 2.07
hereof.

 

2



--------------------------------------------------------------------------------

(o) “RemainCo Employee” shall mean each Employee who is employed by a member of
the RemainCo Group immediately following the Effective Time and any Employee who
is transferred after the Effective Time pursuant to Section 2.01.

(p) “RemainCo Equity and Incentive Plans” shall mean The Ensign Group, Inc.’s
(i) 2007 Omnibus Incentive Plan and (ii) 2017 Omnibus Incentive Plan, each as
amended from time to time.

(q) “RemainCo Equity Awards” shall mean all of the shares of RemainCo Restricted
Stock and RemainCo Options.

(r) “RemainCo Group” shall mean RemainCo and each Person that is a direct or
indirect Subsidiary or affiliate of RemainCo (other than any member of the
SpinCo Group).

(s) “RemainCo Group Health Plans” shall mean the RemainCo Plans providing
medical, dental, vision and health care spending account benefits.

(t) “RemainCo Participant” shall mean a RemainCo Employee, any former RemainCo
Employee, and any eligible dependent or beneficiary thereof who participates or
is eligible to participate in a RemainCo Plan.

(u) “RemainCo Plan” shall mean each Plan that is sponsored, maintained,
contributed to or required to be contributed to by any member of the RemainCo
Group, but not including any SpinCo Plan.

(v) “RemainCo Options” shall mean unexercised vested or unvested stock option
right issued under the RemainCo Equity and Incentive Plans, which are subject to
vesting (if applicable) and forfeiture restrictions and is outstanding
immediately prior to the Effective Time.

(w) “RemainCo Restricted Stock” shall mean an unvested share of restricted stock
issued pursuant to the applicable award agreement issued under the RemainCo
Equity and Incentive Plans, which is subject to vesting and forfeiture
restrictions and is outstanding immediately prior to the Effective Time.

(x) “RemainCo Welfare Plans” shall mean the RemainCo Plans providing medical,
dental, vision, health care spending accounts, disability, life and similar
welfare benefits.

(y) “SpinCo 401(k) Plans” shall have the meaning set forth in Section 2.07
hereof.

(z) “SpinCo Employee” shall mean each Employee who is employed by a member of
the SpinCo Group immediately following the Effective Time and any Employee who
is transferred after the Effective Time pursuant to Section 2.01.

(aa) “SpinCo Equity and Incentive Plan” shall mean the The Pennant Group, Inc.
2019 Omnibus Incentive Plan, as amended from time to time.

 

3



--------------------------------------------------------------------------------

(bb) “SpinCo Group” shall mean (a) prior to the Effective Time, SpinCo and each
Person that will be a Subsidiary or affiliate of SpinCo as of immediately after
the Effective Time; and (b) on and after the Effective Time, SpinCo and each
Person that is a Subsidiary of SpinCo.

(cc) “SpinCo Group Health Plans” shall mean the SpinCo Plans providing medical,
dental, vision and health care spending account benefits.

(dd) “SpinCo Participant” shall mean a SpinCo Employee, any former SpinCo
Employee, and any eligible dependent or beneficiary thereof who participates or
is eligible to participate in a SpinCo Plan.

(ee) “SpinCo Plan” shall mean each Plan that is sponsored, maintained or
contributed to or required to be contributed to by any member of the SpinCo
Group that does not also cover any RemainCo Employee.

(ff) “SpinCo Option” shall mean an unexercised, vested or unvested, stock option
issued under the SpinCo Equity and Incentive Plan.

(gg) “SpinCo Restricted Stock” shall mean a vested or unvested stock-settled
restricted stock issued under the SpinCo Equity and Incentive Plan.

(hh) “SpinCo RSU” shall mean a vested or unvested stock-settled restricted stock
unit issued under the SpinCo Equity and Incentive Plan.

(ii) “SpinCo Welfare Plan” shall have the meaning set forth in Section 2.08(d)
hereof.

Section 1.02 Certain Constructions. References to the singular in this Agreement
shall refer to the plural and vice-versa, and references to the masculine shall
refer to the feminine and vice-versa.

Section 1.03 Schedules, Sections. References to a “Schedule” are, unless
otherwise specified, to one of the Schedules attached to this Agreement, and
references to a “Section” are, unless otherwise specified, to one of the
Sections of this Agreement.

Section 1.04 Effective Time. This Agreement shall be effective as of the
Effective Time.

ARTICLE II

ALLOCATION OF EMPLOYEES; EMPLOYEE BENEFITS

Section 2.01 Transfer of Employment of Certain SpinCo Employees. RemainCo and
SpinCo will cause the employment of each SpinCo Employee who is not employed by
a SpinCo Group member as of the date hereof to be transferred to a SpinCo Group
member prior to the Effective Time.

 

4



--------------------------------------------------------------------------------

Section 2.02 Re-Allocation of Employees. If the Parties mutually agree after the
Effective Time that an Employee or individual independent contractor was
incorrectly allocated to the RemainCo Group or the SpinCo Group (or was
incorrectly employed or engaged by a member of the RemainCo Group or the SpinCo
Group as of the Effective Time), the Parties shall use their reasonable best
efforts to correct such misallocation as appropriate (including by transferring
the employment or engagement opportunity of such SpinCo Employee or RemainCo
Employee (as applicable) or individual independent contractor to the applicable
member of the applicable Group or by offering employment or an engagement
opportunity to such SpinCo Employee, RemainCo Employee, or individual
independent contractor), and, to the extent possible, such correction shall be
effective as of the Effective Time.

Section 2.04 Employee Liabilities Generally.

(a) From and after the Effective Time, RemainCo or a member of the RemainCo
Group hereby assumes or retains, and shall be responsible for paying,
performing, fulfilling and discharging, (i) all Liabilities or obligations
expressly assigned to or assumed by a member of the RemainCo Group under this
Agreement; and (ii) except as otherwise expressly provided for herein or in the
Distribution Agreement, all Liabilities with respect to the employment, service,
termination of employment or termination of service of all RemainCo Employees,
independent contractors allocated to the RemainCo Business, Former Employees
whose employment duties were primarily related to the RemainCo Business at the
time the action underlying the Liability occurred, and their respective
dependents and beneficiaries (and any alternate payees in respect thereof),
whenever incurred. All Liabilities assumed or retained by a member of the
RemainCo Group under this Section 2.02(a) shall be “RemainCo Liabilities” for
purposes of the Distribution Agreement.

(b) From and after the Effective Time, SpinCo or a member of the SpinCo Group
hereby assumes or retains, and shall be responsible for paying, performing,
fulfilling and discharging in accordance with their respective terms, (i) all
Liabilities or obligations assigned to or assumed by a member of the SpinCo
Group under this Agreement; and (ii) except as otherwise expressly provided for
herein or in the Distribution Agreement, all Liabilities with respect to the
employment, service, termination of employment or termination of service of all
SpinCo Employees, independent contractors allocated to the SpinCo Business,
Former Employees whose employment duties were primarily related to the SpinCo
Business at the time the action underlying the Liability occurred, and their
respective dependents and beneficiaries (and any alternate payees in respect
thereof), whenever incurred. All Liabilities assumed or retained by a member of
the SpinCo Group under this Section 2.02(b) shall be “SpinCo Liabilities” for
purposes of the Distribution Agreement.

Section 2.05 No Termination of Employment Intended as a Result of the Allocation
of Employees. It is intended that no RemainCo Employee and no SpinCo Employee
will experience a termination of employment for severance purposes or otherwise
solely as a result of the transactions contemplated by the Distribution
Agreement (including any transfer of employment effectuated in connection with
those transactions). To the extent permitted by applicable Law, no RemainCo
Employees and no SpinCo Employees shall be entitled to any termination or
severance payments or benefits as a result of such transactions or transfer, as
applicable. RemainCo shall, and shall cause other members of the RemainCo Group
(as applicable), and SpinCo shall, and shall cause other members of the SpinCo
Group (as applicable), to cause any applicable Plan to be interpreted and
administered consistent with such intent, to the greatest extent possible
without breaching the applicable Plan.

 

5



--------------------------------------------------------------------------------

Section 2.06 At-Will Employment. Nothing in this Agreement shall (a) create any
obligation on the part of any member of the RemainCo Group or the SpinCo Group
to continue the employment of any RemainCo Employee or SpinCo Employee following
the date of this Agreement or the Effective Time (except as required by
applicable Law) or (b) change the employment status of any RemainCo Employee or
SpinCo Employee from “at-will,” to the extent such RemainCo Employee or SpinCo
Employee was an “at-will” employee under applicable Law.

Section 2.07 Service Crediting.

(a) From and after the Effective Time, SpinCo shall, and shall cause other
members of the SpinCo Group (as applicable) to, recognize each SpinCo Employee’s
service prior to the Effective Time (including service with any member of the
RemainCo Group prior to the Effective Time) for all purposes, including purposes
of eligibility, vesting and level of paid time off or severance benefits under
any SpinCo Plan, to the same extent and for the same purpose such service was
recognized as of the Effective Time under the corresponding RemainCo Plan.
Notwithstanding the foregoing, nothing herein shall require the SpinCo Group or
any equity compensation plan or arrangement maintained by the SpinCo Group after
the Effective Time to credit service prior to the Effective Time for purposes of
any equity award or other equity-based benefit or equity-based compensation that
may be established by the SpinCo Group at any time at or after the Effective
Time, except as set forth in Section 3.01 herein.

(b) Notwithstanding anything to the contrary in this Agreement, the Distribution
Agreement or any other Ancillary Agreement, no Employee shall receive service
credit or benefits to the extent that receipt of such service credit or benefits
would result in duplication of benefits provided by another RemainCo Plan or
SpinCo Plan.

Section 2.08 Continuity of Benefits and Coverage. It is the intention of
RemainCo and SpinCo that there be uninterrupted benefit plan participation and
coverage for RemainCo Employees and SpinCo Employees, notwithstanding the
transactions contemplated by the Distribution Agreement, this Agreement or any
other Ancillary Agreement. Therefore, RemainCo and SpinCo shall use their
reasonable best efforts to cause there to be no interruption of coverage with
respect to the type of benefits or coverage being provided to such Employees
immediately prior to the Effective Time.

Section 2.09 Establishment and Spinoff of 401(k) Plans. Prior to the Effective
Time, the Ensign Services, Inc. 401(k) Retirement Savings Plan (the “RemainCo
401(k) Plan”) shall be amended to become a multiple employer plan as that term
is defined in the Code, whose participants may include SpinCo Employees and
RemainCo Employees. From the Effective Time through December 31, 2020 (the
“401(k) Continuation Period”), SpinCo Employees may continue to participate in
the RemainCo 401(k) Plan. Liabilities relating to, or arising in connection with
plan participants during the 401(k) Continuation Period shall be shared by
RemainCo and SpinCo based on the allocation methodology in place prior to the
Effective

 

6



--------------------------------------------------------------------------------

Time. On or before January 1, 2021, SpinCo (or a designated member of the SpinCo
Group) shall have adopted a defined contribution plan that contain a cash or
deferred arrangement within the meaning of Section 401(k) of the Code and is
intended to be qualified under Section 401(a) of the Code (the “SpinCo 401(k)
Plan”). The SpinCo 401(k) Plan is intended to replace the RemainCo 401(k) Plan
for the applicable SpinCo Employee. At all times, RemainCo shall retain
sponsorship of the RemainCo 401(k) Plans. Upon the establishment of the SpinCo
401(k) Plan (the “401(k) Plan Effective Date”), all SpinCo Employees who,
immediately prior to such time, were participants in or otherwise eligible to
participate in a RemainCo 401(k) Plan shall be eligible to participate in the
corresponding SpinCo 401(k) Plan with respect to compensation paid after the
401(k) Plan Effective Date. As soon as practicable after the 401(k) Plan
Effective Date, the accounts of SpinCo Employees under the RemainCo 401(k) Plans
and the value of assets attributable to such accounts of SpinCo Employees shall
be transferred to the SpinCo 401(k) Plan in a “transfer of assets or
liabilities” in accordance with Section 414(l) of the Code and Section 208 of
ERISA and the respective rules and regulations promulgated thereunder. The
assets so transferred shall be in the form of cash or other property, as
RemainCo and SpinCo shall mutually agree prior to such transfer. Prior to such
transfer, SpinCo shall provide RemainCo with such documents and other
information as RemainCo shall reasonably request to assure itself that the
SpinCo 401(k) Plans and the related trusts established pursuant thereto (a) are
qualified and tax-exempt under Sections 401(a) and 501(a) of the Code,
respectively, and (b) contain participant loan provisions and procedures
necessary to effect the orderly transfer of participant loan balances associated
with the transfer of assets. Prior to the transfer, RemainCo and SpinCo shall
(or shall cause the applicable member(s) of their Group to) notify the IRS of
the transfer by timely filing Forms 5310-A, to the extent such filings are
required, and RemainCo shall provide to SpinCo copies of such personnel and
other records of RemainCo pertaining to the SpinCo Employees and such records of
any agent or representative of RemainCo pertaining to the SpinCo Employees, in
each case, pertaining to the RemainCo 401(k) Plans and as SpinCo may reasonably
request in order to administer and manage the accounts and assets transferred to
the SpinCo 401(k) Plans. Upon such transfer, SpinCo and each member of the
SpinCo Group and the SpinCo 401(k) Plans shall assume all liabilities and
obligations with respect to all amounts transferred from the RemainCo 401(k)
Plans to the SpinCo 401(k) Plans in respect of the SpinCo Employees, and
RemainCo and each member of the RemainCo Group and the RemainCo 401(k) Plans
shall be relieved of all such liabilities and obligations.

Section 2.10 Group Health and Welfare Plan Continuation Coverage.

(a) From the Effective Time through December 31, 2019 (the “Benefits
Continuation Period”), RemainCo shall continue the RemainCo Welfare Plans.
Liabilities relating to, or arising in connection with, any claims incurred
under the RemainCo Welfare Plans by RemainCo Participants and SpinCo
Participants during the Benefits Continuation Period, including claims that are
self-insured and claims that are fully insured through third party insurance and
including the coverage of SpinCo Participants after the Effective Time as
described in subsection (b) below, shall be shared by RemainCo and SpinCo based
on the allocation methodology in place prior to the Effective Time.

 

7



--------------------------------------------------------------------------------

(b) SpinCo Participants who were participating in the RemainCo Welfare Plans
immediately prior to the Effective Time shall be entitled to continue
participating in the applicable RemainCo Welfare Plans until December 31, 2019,
pursuant to the terms of the Transition Services Agreement and the terms and
conditions of the applicable RemainCo Welfare Plan. SpinCo Employees who were
employed at or before the Effective Time, but who have not completed their
benefits waiting or eligibility period for the RemainCo Welfare Plans as of the
Effective Time, shall be eligible to participate in the applicable RemainCo
Welfare Plans, as of the date prior to January 1, 2020, in which they would have
been eligible to participate had they been RemainCo Employees under such
RemainCo Welfare Plans, and shall be entitled to continue participating in such
RemainCo Welfare Plans until December 31, 2019 pursuant to the terms of the
Transition Services Agreement and the terms and conditions of the applicable
RemainCo Welfare Plan.

(c) Any SpinCo Employee covered under the RemainCo Group Health Plans who has a
qualifying status change (e.g., birth/adoption of a child, marriage) shall be
able to make changes to his or her enrollment based on the event in accordance
with the terms of the applicable RemainCo Group Health Plan. SpinCo shall be
responsible for the costs of SpinCo Participants’ participation in the RemainCo
Group Health Plans after the Effective Time, including pursuant to COBRA as
described in Section 2.08(e)(ii) hereof, pursuant to the terms of
Section 2.08(a) hereof and the Transition Services Agreement.

(d) SpinCo Group Welfare Plans. Effective no later than January 1, 2020, SpinCo
or another member of the SpinCo Group shall take, or cause to be taken, all
actions necessary and appropriate to establish or designate and administer group
medical, dental, vision, health care spending account plans disability, life and
similar welfare benefits (collectively, the “SpinCo Welfare Plans”) to provide
benefits thereunder for all eligible SpinCo Participants who choose to enroll in
such SpinCo plans. With respect to any Liabilities relating to or arising in
connection with claims incurred under a SpinCo Welfare Plan by SpinCo
Participants from and after the effective date of such SpinCo Welfare Plan,
including claims that are self-insured and claims that are fully insured through
third party insurance, SpinCo and the applicable SpinCo Welfare Plan shall be
solely responsible for such Liabilities.

(e) COBRA Continuation Coverage.

(i) From and after the Effective Time, (A) the RemainCo Group shall assume or
retain and shall be solely responsible for, or cause the RemainCo Group Health
Plans (and applicable insurance carriers) to be responsible for, the
continuation coverage requirements imposed by COBRA as they relate to any
RemainCo Participant or Former Employee, and no member of the SpinCo Group shall
have any liability or obligation with respect thereto; and (B) subject to
Section 2.08(e)(ii) below, the SpinCo Group shall assume or retain and shall be
solely responsible for, or cause the SpinCo Group Health Plans (and applicable
insurance carriers) to be responsible for, COBRA continuation coverage
requirements as they relate to any SpinCo Participant, and no member of the
RemainCo Group shall have any liability or obligation with respect thereto.

(ii) A SpinCo Participant who becomes entitled to COBRA continuation coverage by
reason of an event that occurs during the Benefits Continuation Period shall be
entitled to coverage under the applicable RemainCo Group Health Plans through
December 31, 2019, and thereafter, such SpinCo Participant shall be entitled to
coverage under the applicable SpinCo Group Health Plans for the remainder of his
or her COBRA period after December 31, 2019.

 

8



--------------------------------------------------------------------------------

(f) Business Associate Agreements. The Parties acknowledge that the RemainCo
Group or the SpinCo Group may provide certain administrative services for the
other Party’s group health plans for a transitional period under the terms of
the Transition Services Agreement. The Parties acknowledge and agree that
providing these administrative services may cause a Party to satisfy the
definition of a “business associate” under the Health Insurance Portability and
Accountability Act of 1996, as amended and implanted by regulation (“HIPAA”). In
such cases, the Party providing the administrative services agrees to comply
with the business associate addendum that is attached to the Transition Services
Agreement, as well as all other applicable health information privacy Laws.

Section 2.11 Disability Plans. Without limiting the generality of Section 2.08
hereof, each RemainCo Participant and SpinCo Participant who became disabled, as
defined under a RemainCo Welfare Plan that provides short-or long-term
disability benefits prior to January 1, 2020, shall be eligible or continue to
be eligible for such benefits under the applicable RemainCo Welfare Plan in
accordance with the terms and conditions of such RemainCo Welfare Plan; provided
that SpinCo shall be responsible for reimbursing RemainCo for any self-insured
short-term disability benefits with respect to such disabled SpinCo Employee for
the period after the Effective Time until such time as those short-term
disability benefits terminate in accordance with the terms of such RemainCo
Welfare Plan. In the event any such disabled SpinCo Employee becomes eligible to
transition directly from receiving short-term disability benefits to receiving
long-term disability benefits either before, at or after the Effective Time
under the applicable RemainCo Welfare Plan, RemainCo and the applicable RemainCo
Welfare Plan shall provide the long-term disability benefits to which such
disabled SpinCo Employee is entitled (taking into account, if applicable, the
extent to which such employee has elected such coverage and has made the
required contributions therefor). After the Benefits Continuation Period, the
SpinCo Group shall be solely responsible for providing short- and long-term
disability benefits under SpinCo Welfare Plans to eligible SpinCo Employees who
become disabled after December 31, 2019, and, effective January 1, 2020, SpinCo
or a member of the SpinCo Group shall take, or cause to be taken, all action
necessary and appropriate to establish or designate and administer short- and
long-term disability plans to provide benefits thereunder for all eligible
SpinCo Employees (and their eligible dependents and beneficiaries).Insurance
Contracts and Third-Party Vendor Agreements. To the extent any Plan is funded
(in whole or in part) through the purchase of an insurance contract, RemainCo
and SpinCo shall cooperate, and each shall use its commercially reasonable
efforts to effectuate the provisions of this Agreement in relation to such
contract and to obtain any necessary consents and maintain any pricing discounts
or other preferential terms for both RemainCo (or the applicable member of the
RemainCo Group) and SpinCo (or the applicable member of the SpinCo Group) for a
reasonable term. To the extent any Plan is administered by a third-party vendor,
RemainCo and SpinCo shall cooperate, and each shall use its commercially
reasonable efforts to replicate any contract with such third-party vendor for
RemainCo (or the applicable member of the RemainCo Group) or SpinCo (or the
applicable member of the SpinCo Group), as applicable, and to maintain any
pricing discounts or other preferential terms for both RemainCo (or the
applicable member of the RemainCo Group) and SpinCo (or the applicable member of
the SpinCo Group) for a reasonable term. Neither RemainCo nor SpinCo shall be

 

9



--------------------------------------------------------------------------------

liable for failure to obtain consents, new insurance or administrative
contracts, pricing discounts, or other preferential terms for the other Party or
the applicable member of its Group. Each Party shall be responsible for any new
or additional premiums, charges, or administrative fees that such Party may
incur with respect to its insurance coverage or contracts pursuant to this
Agreement.

Section 2.12 Reimbursements. The Parties acknowledge that the RemainCo Group, on
the one hand, and the SpinCo Group, on the other hand, may incur costs and
expenses, including, but not limited to, contributions to Plans and the payment
of insurance premiums or vendor fees or expenses arising from or related to any
of the Plans which are, as set forth in this Agreement, the responsibility of
the other Party. Accordingly, the RemainCo Group and the SpinCo Group shall
reimburse each other, as soon as practicable, but in any event within thirty
(30) days of receipt from the other Party of appropriate verification, for all
such costs, fees and expenses. Notwithstanding the foregoing, to the extent this
Section 2.10 conflicts with the terms of the Transition Services Agreement
related to the same cost or expense, the terms of the Transition Services
Agreement shall control.

Section 2.13 No Duplication of Benefits; Service and Other Credit. RemainCo and
SpinCo shall adopt, or cause to be adopted, all reasonable and necessary
amendments and procedures to prevent SpinCo Participants from receiving
duplicative benefits from the RemainCo Plans and the SpinCo Plans. With respect
to SpinCo Employees, each SpinCo Plan shall provide that for purposes of
determining eligibility to participate, vesting, and entitlement to benefits
(but not for accrual of pension benefits under any defined benefit pension
plan), service prior to the Effective Time with a RemainCo Group member shall be
treated as service with the applicable SpinCo Group member. Such service also
shall apply for purposes of satisfying any waiting periods, evidence of
insurability requirements, or the application of any preexisting condition
limitations under any SpinCo Plan. Each SpinCo Plan shall, to the extent
practicable, waive pre-existing condition limitations with respect to SpinCo
Employees. SpinCo shall honor any deductible, co-payment and out-of-pocket
maximums incurred by the SpinCo Employees and their eligible dependents under
the RemainCo Plans in which they participated immediately prior to the Effective
Time during the portion of the calendar year prior to the Effective Time in
satisfying any deductibles, co-payments or out-of-pocket maximums under the
SpinCo Plans in which they are eligible to participate after the Effective Time
in the same plan year in which such deductibles, co-payments or out-of-pocket
maximums were incurred.

ARTICLE III

INCENTIVE COMPENSATION PLANS AND ARRANGEMENTS

Section 3.01 Treatment of Equity Awards.

(a) RemainCo Equity Awards. The treatment of the RemainCo Equity Awards shall be
subject to Section 2.04 of the Tax Matters Agreement between the parties, dated
as of the date hereof.

 

10



--------------------------------------------------------------------------------

(i) RemainCo Options. Prior to the Effective Time, RemainCo shall take all
actions necessary such that, as of the Effective Time, by virtue of the
Distribution, (y) an employee of RemainCo who is a holder of a RemainCo Option
shall continue to hold such RemainCo Option (with the number of shares of
RemainCo Common Stock to which such RemainCo Option relates and the exercise
price of the RemainCo Option following the Distribution, in both cases, adjusted
accordingly as a result of the Distribution, in accordance with the equitable
adjustment provisions set forth in the RemainCo Equity and Incentive Plans), and
(z) an employee of SpinCo who is a holder of a RemainCo Option shall have such
RemainCo Options converted to SpinCo Options subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
the corresponding RemainCo Options (with both the number of shares of SpinCo
Common Stock to which such SpinCo Option relates and the exercise price of the
SpinCo Option following the Distribution, in both cases, adjusted accordingly as
a result of the Distribution and to appropriately reflect that SpinCo is the
actual employer, in accordance with the equitable adjustment provisions set
forth in the RemainCo Equity and Incentive Plans) immediately prior to the
Effective Time.

(ii) RemainCo Restricted Stock. Prior to the Effective Time, RemainCo shall take
all actions necessary such that, as of the Effective Time, by virtue of the
Distribution, each holder of a RemainCo Restricted Stock shall (A) continue to
hold the same number of RemainCo Restricted Stock as of immediately prior to the
Effective Time, and (B) receive shares of SpinCo Restricted Stock (with the
number of shares of SpinCo Common Stock to which such SpinCo Restricted Stock
relates rounded down to the nearest whole number, equal to the number of shares
of SpinCo Common Stock the holder of such RemainCo Restricted Stock would have
been entitled to receive in the Distribution had the shares subject to such
RemainCo Restricted Stock represented outstanding vested shares of RemainCo
Common Stock). Both the RemainCo Restricted Stock and the SpinCo Restricted
Stock shall be subject to the same terms and conditions after the Effective Time
as the terms and conditions applicable to the corresponding RemainCo Restricted
Stock immediately prior to the Effective Time, and shall be adjusted in
accordance with the equitable adjustment provisions set forth in the RemainCo
Equity and Incentive Plans and to reflect that SpinCo is the actual employer.

(b) Cornerstone Equity Awards. The treatment of the Cornerstone Equity Awards is
as set forth below.

(i) Cornerstone Options. Prior to the Effective Time, RemainCo shall take all
actions necessary such that, as of the Effective Time, by virtue of the
Distribution, an employee of SpinCo who is a holder of a Cornerstone Option
shall have his Cornerstone Options converted to SpinCo Options subject to the
same terms and conditions after the Effective Time as the terms and conditions
applicable to the corresponding Cornerstone Options (with both the number of
shares of SpinCo Common Stock to which such SpinCo Option relates and the
exercise price of the SpinCo Option following the Distribution, in both cases,
adjusted accordingly as a result of the Distribution and appropriately to
reflect employment by SpinCo, in accordance with the equitable adjustment
provisions set forth in the Cornerstone Equity and Incentive Plan) immediately
prior to the Effective Time.

 

11



--------------------------------------------------------------------------------

(ii) Cornerstone Restricted Stock. Prior to the Effective Time, RemainCo shall
take all actions necessary such that, as of the Effective Time, by virtue of the
Distribution, an employee of either RemainCo or SpinCo who is a holder of
Cornerstone Restricted Stock shall have his Cornerstone Restricted Stock
converted to SpinCo Restricted Stock subject to the same terms and conditions
after the Effective Time as the terms and conditions applicable to the
corresponding Cornerstone Restricted Stock (with the number of shares of SpinCo
Common Stock to which such SpinCo Restricted Stock relates following the
Distribution, adjusted accordingly as a result of the Distribution, in
accordance with the equitable adjustment provisions set forth in the Cornerstone
Equity and Incentive Plan and to reflect employment by SpinCo) immediately prior
to the Effective Time.

(c) Equity and Incentive Plans.

(i) For purposes of the RemainCo Restricted Stock following the Effective Time,
a SpinCo Employee’s continued service with a member of the SpinCo Group shall be
deemed continued service with a member of the RemainCo Group.

(ii) For purposes of the SpinCo Restricted Stock following the Effective Time, a
RemainCo Employee’s continued service with a member of the RemainCo Group shall
be deemed continued service with a member of the SpinCo Group.

(iii) In connection with the Distribution, RemainCo shall cause SpinCo to adopt
the SpinCo Equity and Incentive Plan, effective as of the Effective Time, and
shall approve, as the sole stockholder, the adoption of the SpinCo Equity and
Incentive Plan.

(d) Administration. Each of RemainCo and SpinCo shall establish an appropriate
administration system in order to handle exercises and delivery of shares in an
orderly manner and provide reasonable levels of service for equity award
holders.

(e) Code Section 409A. Notwithstanding anything to the contrary contained
herein, the provisions of this Section 3.01(e) shall be applied in a manner
consistent with Code Section 409A and shall be modified, without the requirement
of any further action by SpinCo, Cornerstone, or RemainCo, to the extent
necessary to comply with Code Section 409A.

ARTICLE IV

LABOR AND EMPLOYMENT MATTERS

Section 4.01 Payroll Reporting and Tax Withholding.

(a) Form W-2 Reporting. To the extent an Employee’s employing entity changes as
a result of the transactions contemplated by the Distribution Agreement,
RemainCo and SpinCo shall use the “standard procedure” for preparing and filing
IRS Forms W-2 (Wage and Tax Statements), as described in Revenue Procedure
2004-53, for the calendar year in which such change occurs. Under this
procedure, each employing entity shall provide (subject to any applicable
provisions of the Transition Services Agreement) all required Forms W-2 to
report the wages paid and taxes withheld by it during the year in which the
Effective Time occurs. With respect to any issuances of RemainCo Common Stock or
SpinCo Common Stock described above, the Employee’s employing entity shall
reflect such issuance and taxes withheld in connection with such issuance on the
Form W-2 provided to such Employee by such employing entity during the year in
which such issuance occurs. With respect to RemainCo Employees and SpinCo
Employees outside of the United States, the Parties shall cooperate in good
faith to obtain the same or similar results, to the extent possible, under
applicable tax laws.

 

12



--------------------------------------------------------------------------------

(b) Garnishments, Tax Levies, Child Support Orders, and Wage Assignments. With
respect to any Employees with garnishments, tax levies, child support orders, or
wage assignments in effect immediately prior to the Effective Time, a member of
the SpinCo Group (with respect to SpinCo Employees) or a member of the RemainCo
Group (with respect to RemainCo Employees) shall, to the extent permitted by
applicable Law, honor such payroll deduction authorizations and shall continue
to make payroll deductions and payments to the authorized payee, as specified by
the court or governmental order which was filed prior to the Effective Time.

(c) Authorizations for Payroll Deductions. Unless otherwise prohibited by this
Agreement, any other Ancillary Agreement, a Plan document, or applicable Law,
with respect to Employees with authorizations for payroll deductions and direct
deposits in effect immediately prior to the Effective Time, a member of the
SpinCo Group (with respect to SpinCo Employees) or a member of the RemainCo
Group (with respect to RemainCo Employees) shall honor such payroll deduction
authorizations and shall not require that such Employee submit a new
authorization to the extent that the type of deduction does not differ from that
made prior to the Effective Time. Such deduction types include, without
limitation, contributions to any Plan and direct deposit of payroll, union dues,
employee relocation loans, and other types of authorized company receivables
usually collectible through payroll deductions.

Section 4.02 Employment Policies and Practices. Subject to the provisions of the
Transition Services Agreement, ERISA and other applicable Law, and unless
otherwise specified in this Agreement, each member of the SpinCo Group and the
RemainCo Group may, after the Effective Time, adopt, continue, modify or
terminate such employment policies, compensation practices, retirement plans,
welfare benefit plans, and other employee benefit plans of any kind or
description, as each may determine, in its sole discretion, are necessary and
appropriate, with respect to SpinCo Employees and RemainCo Employees,
respectively; provided that no member of the SpinCo Group may amend or modify
any RemainCo Welfare Plan during the Benefits Continuation Period.

Section 4.03 Leave of Absence Policies. Following the Effective Time, the
applicable members of the SpinCo Group shall continue to apply the leave
policies applicable to inactive SpinCo Employees who are on an approved leave of
absence as of the Effective Time in accordance with the terms of such policies
applicable to the SpinCo Employees as of the Effective Time. For purposes of
such policies, to the extent allowed under applicable law, leaves of absence
taken by SpinCo Employees prior to the Effective Time shall be deemed to have
been taken as employees of the SpinCo Group.

Section 4.04 Employee Records. The RemainCo Group shall provide to the SpinCo
Group (a) any and all original employment records and information (including,
but not limited to, any personnel files, Form I-9, Form W-2, Form 1099 or other
IRS forms) with respect to the SpinCo Employees that are in the possession of
any member of the RemainCo Group that are reasonably required by the SpinCo
Group to enable the SpinCo Group to properly employ the SpinCo Employees and to
carry out its obligations under this Agreement, applicable Law and

 

13



--------------------------------------------------------------------------------

any applicable Collective Bargaining Agreement (“Employee Record”); and
(b) copies of any and all employment-related agreements, including, but not
limited to, confidentiality agreements, restrictive covenants, arbitration
agreements and employment-related acknowledgements to which any RemainCo
Employee is a party and under which the SpinCo Group has any rights or
obligations following the Effective Time.

Section 4.05 WARN Act. The Parties shall cooperate in good faith so that no
terminations of employment in connection with the transactions contemplated or
undertaken by this Agreement or the Distribution Agreement have triggered or
shall trigger any rights or obligations under the federal Worker Adjustment and
Retraining Notification Act, or any other federal, state, or local Law
addressing employment separations (collectively, the “WARN Act”).

Section 4.06 Access to Employee Records. Following the Effective Time and to the
extent permitted by applicable Law, SpinCo shall permit RemainCo access to
Employee Records of SpinCo Employees, to the extent reasonably necessary for
RemainCo’s legitimate business purposes or to comply with applicable Law, and
RemainCo shall permit SpinCo access to Employee Records of RemainCo Employees,
to the extent reasonably necessary for SpinCo’s legitimate business purposes or
to comply with applicable Law.

Section 4.07 Protection of Personal Information. The Parties shall comply with
all applicable confidentiality obligations and privacy Laws that govern the
personal information shared or otherwise made accessible following the Effective
Time. Each Party further agrees to use commercially reasonable efforts to
protect any personal information of the other Party that it acquires or accesses
following the Effective Time.

ARTICLE V

MISCELLANEOUS

Section 5.01 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

Section 5.02 Access to Information; Cooperation. The RemainCo Group, the SpinCo
Group, and their authorized agents shall be given reasonable and timely access
to and may take copies of all information relating to the subjects of this
Agreement (to the extent not prohibited by applicable Law) in the custody of the
other Party, including any agent, contractor, subcontractor, or any other person
or entity under the contract of such Party. The Parties shall provide one
another with such information within the scope of this Agreement as is
reasonably necessary to administer each Party’s Plans or take the actions
required of such Party under this Agreement. The Parties shall cooperate with
each other to minimize the disruption caused by any such access and providing of
information.

Section 5.03 Complete Agreement. This Agreement and any related provisions of
the Transition Services Agreement and the Distribution Agreement shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.

 

14



--------------------------------------------------------------------------------

Section 5.04 Counterparts. This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.

Section 5.05 Survival. Except as otherwise contemplated by this Agreement or any
Ancillary Agreement, all covenants and agreements of the Parties contained in
this Agreement shall survive the Effective Time and remain in full force and
effect in accordance with its applicable terms.

Section 5.06 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Party at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 5.06):

To RemainCo:

The Ensign Group, Inc.

29222 Rancho Viejo Rd., Suite 127

San Juan Capistrano, CA 92675

Attn: General Counsel

Email: legal@ensignservices.net

To SpinCo:

The Pennant Group, Inc.

1675 E. Riverside Dr., Suite 150

Eagle, ID 83616

Attn: General Counsel

Email: legal@pennantservices.com

Section 5.07 Waivers. The failure of any Party to require strict performance by
the other Party of any provision in this Agreement shall not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 5.08 Amendment. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 5.09 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Party,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, that a

 

15



--------------------------------------------------------------------------------

Party may assign this Agreement in connection with a merger transaction in which
such Party is not the surviving entity or the sale by such Party of all or
substantially all of its Assets; provided, further, that the surviving entity of
such merger or the transferee of such Assets shall agree in writing, reasonably
satisfactory to the other Party, to be bound by the terms of this Agreement as
if named as a Party hereto.

Section 5.10 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 5.11 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement.

Section 5.12 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties (including
current or former employees of the Parties) any remedy, claim, liability,
reimbursement, right of action or other right in excess of those existing
without reference to this Agreement. Without limiting the generality of the
foregoing, nothing contained in this Agreement (i) shall be construed to
establish, amend, or modify any Plan or other benefit or compensation plan,
program, agreement or arrangement, or (ii) create any rights or obligations in
any Person not Party to this Agreement (including any RemainCo Employee or
SpinCo Employee), including with respect to (x) any right to employment or
continued employment or to a particular term or condition of employment and
(y) the ability of the RemainCo Group and the SpinCo Group to amend, modify, or
terminate any Plan or other benefit or compensation plan, program, agreement or
arrangement at any time established, sponsored or maintained by any of them.

Section 5.13 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 5.14 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware. Any and all claims,
controversies, and causes of action arising out of or relating to this
Agreement, whether sounding in contract, tort, statute or otherwise, shall be
governed by the laws of the State of Delaware, including its statutes of
limitations, without giving effect to any conflict-of-laws or other rule that
would result in the application of the laws of a different jurisdiction.

Section 5.15 Dispute Resolution; Consent to Jurisdiction; Specific Performance;
Waiver of Jury Trial; Force Majeure. The provisions of Article X (Dispute
Resolution) and Sections 10.2(b) (Consent to Arbitration), and 10.2(b)(iv)
(Waiver of Jury Trial) of the Distribution Agreement are incorporated herein by
reference, mutatis mutandis.

 

16



--------------------------------------------------------------------------------

Section 5.16 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 5.17 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 5.18 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE PENNANT GROUP, INC. By:  

/s/ Daniel H Walker

Name:   Daniel H Walker Title:   Chief Executive Officer and President THE
ENSIGN GROUP, INC. By:  

/s/ Chad Keetch

Name:   Chad Keetch Title:  

Chief Investment Officer, Executive

Vice President and Secretary